DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 10/17/2022 after final rejection of 4/18/2022 and advisory action of 9/16/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered. The Office action on currently pending claims 17, 18, and 20-32 follows. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 20-32, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over DE/102, 015, 014, 610 to Bau et al. (hereafter “Bau”) in view of DE/102, 016, 204, 287 to Waag (cited in IDS).
Regarding claim 17, 20, and 32, Bau discloses (Fig. 1, 2) a high voltage switch (4) comprising: a first terminal contact connected to a first fixed contact; a second terminal contact connected to a second fixed contact (see annotated Fig. 1 below); a bridge contact (see annotated Fig. 1 below) arranged between the first fixed contact and the second fixed contact connecting the first fixed contact to the second fixed contact, wherein the bridge contact is pressed against at least one of the fixed contacts with a contact pressure force (Fig. 1) and can be released from at least one of the fixed contacts with a pull-off force (Fig. 2); a drive (6) acting on the bridge contact in the direction of the pull-off force; and a measuring circuit (7, 10, 23) configured to sense a temperature (by a bimetal (23)), such that depending on the sensed temperature, the drive is controlled in such a way that the drive acts on the bridge contact with a force in the direction of the pull-off force (Fig. 2).
Also, Bau discloses alternative ways of actuation, e.g., by measuring an excessive pressure (Fig. 6, 7, 9, 13), excessive venting of gases (Fig. 11), etc.

    PNG
    media_image1.png
    610
    835
    media_image1.png
    Greyscale

Bau does not disclose that the bridge contact is configured to be electromagnetically repulsed from at least one fixed contact responsive to a short-circuit current routed through the first fixed contact, the bridge contact and the second fixed contact, wherein the measuring circuit configured to sense and is fed by a voltage drop between the fixed contacts in the event of electromagnetic repulsion between at least one fixed contact and the bridge contact, wherein an increased resistance caused by the electromagnetic repulsion would produce the voltage drop, such that depending on the sensed voltage drop, the drive is controlled in such a way that the drive acts on the bridge contact with a force in the direction of the pull-off force.
Waag discloses the aforementioned approach by teaching (Fig. 4): a high voltage switch (100) comprising: a first terminal contact connected to a first fixed contact (4A); a second terminal contact connected to a second fixed contact (4B); a bridge contact (6) arranged between the first fixed contact and the second fixed contact connecting the first fixed contact to the second fixed contact, wherein the bridge contact is pressed against at least one of the fixed contacts with a contact pressure force (Ff) and can be released from at least one of the fixed contacts with a pull-off force (Fi), the bridge contact is configured to be electromagnetically repulsed from at least one fixed contact responsive to high overload and short-circuit overcurrents routed through the first fixed contact, the bridge contact and the second fixed contact, and a measuring circuit (13E, 13D) configured to sense and to be fed by a voltage drop between the fixed contacts in the event of electromagnetic repulsion between at least one fixed contact (4A, 4B) and the bridge contact (6), wherein an increased resistance caused by the electromagnetic repulsion would produce the voltage drop, such that depending on the sensed voltage drop a triggering signal is generated for a pyrotechnic switch (2) to quickly disconnect the circuit (4) in order to effectively and quickly interrupt high overload and short circuit overcurrents, thus enhancing overall safety of the installation (see English translation of record, par. [0009], [0048]-[0051]), while providing an actuation arrangement that is insensitive to electromagnetic interference and avoids false tripping (see English translation of record, par. [0003], [0005]). 
Since inventions of Bau and Waag are from the same field of endeavor, the purpose of the measuring circuit taught by Waag will be recognized in the invention of Bau.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Bau according to the teachings of Waag, so the resulting combination would have: the bridge contact that is pressed against at least one of the fixed contacts with a contact pressure force, the bridge contact is configured to be electromagnetically repulsed from at least one fixed contact responsive to a short-circuit current routed through the first fixed contact, the bridge contact and the second fixed contact, wherein the measuring circuit configured to sense and to be fed by a voltage drop between the fixed contacts in the event of electromagnetic repulsion due to the short circuit current between at least one fixed contact and the bridge contact, wherein an increased resistance caused by the electromagnetic repulsion would produce the voltage drop, such that depending on the sensed voltage drop, the drive is controlled in such a way that the drive acts on the bridge contact with a force in the direction of the pull-off force, as claimed, in order to effectively and quickly interrupt the high overload and short  circuit overcurrents, thus greatly enhancing overall safety of the installation and minimizing the arcing (see English translation of record, par. [0009], [0048]-[0051]), while providing an actuation arrangement that is insensitive to electromagnetic interference and avoids false tripping (see English translation of record, par. [0003], [0005])]). The aforementioned modification would provide additional functionality of interrupting the high overload and short circuit overcurrents by the switch of Bau. Also, replacing the welded or soldered interconnections with just pressure contact connections between the bridge and stationary contacts in Bau would provide benefits of reusability of the switch after tripping, thus greatly reducing operational costs of the device. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Examiner’s Note: regarding the method claim 32, the structure of the high-voltage switch of the Bau-Waag combination is the same as the switch structure recited in the claim(s) of the instant application, and inasmuch as it imparts any additional structure, and absent any evidence to the contrary, the switch of the Bau-Waag combination is capable of acting in the same manner as recited in the claim, and therefore, is inherently/obviously capable of performing all functions and controlling steps as claimed. The method steps as claimed are inherently/obviously necessitated by the device structure of the Bau-Waag combination.
Regarding claim 18, Bau as modified by Waag discloses that the drive (6) is a pyrotechnic drive (8) which can be triggered by the voltage drop between the fixed contacts.
Regarding claims 21 and 22, Waag discloses (Fig. 4) that the measuring circuit (13E, 13D) is passive and is formed by the drive (2) in such a way that the drive triggers by a current flowing via the drive when a voltage between the fixed contacts (4A, 4B) is exceeded in case of electromagnetic repulsion  (par. [0009], [0048]-[0051]).
Regarding claims 23-28, Bau as modified discloses that the drive (6) accelerates the bridge contact in the direction of the pull-off force (Fig. 2), wherein the drive has a bolt (9) which accelerates in the direction of the pull-off force onto the bridge contact in the event that the drive is triggered (Fig. 2), wherein the bridge contact can be separated and lifted by the bolt (9) (Fig. 2), wherein the bolt (9) is guided in a housing in which the drive (6), fixed contacts and the bridge contact are arranged (see annotated Fig. 1 above).
Regarding claim 29, Waag discloses that the drive can be triggered by an external control signal (from (20), Fig. 5).
Regarding claim 30, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have provided in the Bau-Waag combination said measuring circuit that is arranged for sensing a voltage in a voltage band, wherein the voltage band has a lower limit voltage and an upper limit voltage, the upper limit voltage being lower than the voltage of the energy storage (e.g., (5)) which can be connected to the high-voltage switch (4), and the measuring circuit is configured to activate the drive only for a sensed voltage inside the voltage band, in order to achieve desired opening characteristics of the switch and the most adequate protection and safety, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claim 31, Bau as modified by Waag discloses a high-voltage on-board power supply network in a motor vehicle, including the high-voltage switch which is arranged electrically between an energy storage and a drive train (see English translation of Bau of record, p. 4, which states: “The 1 to 13 show schematic sectional views of a battery 1, i.e., an electrochemical energy storage device. The battery 1 in particular, as is known as a high-voltage - battery. The battery 1 is, for example, as a traction battery for electrical power supply of at least one electric drive motor of a vehicle is provided, for example, a hybrid vehicle, an electric vehicle or of a fuel cell vehicle” (emphasis added). Further, see par. [0002] of the English translation of Waag of record for “the high-voltage electric system in an electric or hybrid vehicle” (emphasis added). Also, positioning of the high-voltage switch at any desirable location within a vehicle, including as claimed, would have been an obvious thing to do to a person of ordinary skill, in order to provide desired protection level for the particular vehicular circuits and/or for vehicular electrical components, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
	Applicant contends that, allegedly, "the Bau switch is anything else than an overcurrent switch. The switch in Waag and the switch in Bau are not from the same field of endeavor. Therefore, the construction of the overcurrent switch in Waag cannot be combined into the
teaching of Bau".
	The Office respectfully disagrees. The devices of Bau and Waag are electrical protection devices. Therefore, contrary to the Applicant's possiiton, they are from the same field of endeavor. Further, Bau clearly teaches that "[b]y means of the monitoring of the interior of the battery casing 3 and the use of physical parameters, which is only in predetermined impermissible areas change when one or several individual cells 2 owing to a malfunction, opening, for example, as a result of a short circuit, due to an overload, on the basis of an excessive charging and / or an excessively strong unloading..." (emphasis added, see last par. of p. 5 of the English translation of record). Therefore, contrary to the Applicant's position, since the switch of Bau (whether directly or indirectly) responds to the "short circuit" and "overload" conditions, it can be rightfully considered an overcurrent switch.
	Furthermore, Applicant reiterates the aforementioned position by stating that, allegedly, “The statement of the examiner that Bau shows an overcurrent switch is somewhat incorrect. Bau is a switch that is triggered by physical parameters within the battery. These parameters can, but not necessarily will change, based on an overcurrent. An overcurrent is not the trigger of the switch, but a change in physical parameters, among which the current across the switch is not mentioned in Bau. It is a malfunction of the cell that causes the parameters to be out of bound, not the overcurrent as such. For this reason among others, applicant considers the examiner's rationale for combining Bau and Waag to be impermissible hindsight”.
	Contrary to the Applicant’s position, the overcurrent is the trigger of the switch. Again, Bau clearly teaches that the physical parameters within the battery change  “owing to a malfunction, opening, for example, as a result of a short circuit, due to an overload, on the basis of an excessive charging and / or an excessively strong unloading..." (emphasis added, see last par. of p. 5 of the English translation of record). Therefore, contrary to the Applicant's position, since the switch of Bau (whether directly or indirectly) responds to the “short circuit” and “overload” conditions, it can be rightfully considered an overcurrent switch.
Regarding the art rejection, Applicant has reiterated previous position, i.e., that, allegedly, “Bau does teach to prevent any unwanted opening of the switch by welding or soldering the bridge contact to the fixed contact elements…Bau clearly wants to prevent any unwanted opening of the bridge. Bau calls for abrupt high energy breakage of the bonds… An unwanted opening of the bridge would be the case of an overcurrent due to an electromagnetic repulsion. In case of an overcurrent, the bridge contact would be repulsed from the contact elements. Bau wants to prevent this explicitly. Bau teaches to move the bridge as quickly and as fast as possible away from the contact elements, in order to quench any arcing” (emphasis added).
The Office respectfully disagrees. The Office (referring to the  aforementioned italicized underlined  passage) would like to point out what appears to be several logical errors. The first error pertains to the assumption that the “overcurrent (is) due to an electromagnetic repulsion”. On the contrary, it’s the electromagnetic repulsion that is due to the overcurrent. The overcurrent produces the electromagnetic repulsion, not vice versa. The second error pertains to the assumption that opening of the bridge due to the electromagnetic repulsion is the  “unwanted” one and that “Bau wants to prevent this explicitly”. 
On the contrary, there is nothing in the disclosure of Bau that would inform one that “Bau wants to prevent this explicitly”. The Office would like to emphasize that quick opening of the bridge / switch due to the overcurrents that cause the electromagnetic repulsion is a wanted opening. This type of heavy overcurrents are caused by high overload and short circuit conditions and should be interrupted as quickly as possible. Electromagnetic repulsion happens when said heavy overcurrents flow through the bridge / switch and it would be a desired goal for any prudent practitioner in related arts to design protective electrical switch (i.e., the switch of Bau) accordingly, so it can interrupt said heavy overcurrents as quickly as possible, wherein the electromagnetic repulsion (i.e., voltage drop across the bridge and contacts produced due to the repulsion) can be used to generate a tripping signal to quickly open the switch, thus reducing arcing and interrupting the overcurrents.
In the instant case, Waag teaches such measures to interrupt the high overload and short circuit overcurrents and reduce arcing due to the electromagnetic repulsion by effectively and quickly opening the switch and  interrupting said overcurrents. There would be a clear motivation for one of the ordinary skill before the effective filing date of the claimed invention to provide the overcurrent interruption functionality in Bau by modifying the high voltage switch according to the teachings of Waag by utilizing the voltage drop due to the electromagnetic repulsion to generate the tripping signal as in details explained in the body of the rejection above. The Office has provided a clear and explicit motivation for the modification. The rejection clearly and explicitly states the some of the benefits of the modification, among others, would be “replacing the welded or soldered interconnections with just pressure contact connections between the bridge and stationary contacts in Bau (which) would provide benefits of reusability of the switch after tripping, thus greatly reducing operational costs of the device” (emphasis added).
Furthermore, Applicant contends that, allegedly, “a person of ordinary skill would not turn to an arcing-required configuration to modify Bau”. Applicant argues that “While the office action concedes that Bau "tries to prevent any arcing", it goes on to argue "there are no any measures in Bau to address possible arcing due to electromagnetic repulsion." This is incorrect. As explained above, Bau teaches the use of solder or welding spots to avoid repulsion that may result in arcing”.
The aforementioned Applicant’s conclusion is believed to be in error. As explained above, there are no teachings whatsoever in Bau that “the use of solder or welding spots to avoid repulsion that may result in arcing”, as alleged by Applicant (emphasis added). There is not even mentioning of any “repulsion” in Bau. What Bau teaches is that said solder or welding spots are for the purpose of not  “to accidentally open the circuit breaker”. However, as explained above, the accidental opening of the circuit breaker / switch does not include opening thereof due to the electromagnetic repulsion, since the electromagnetic repulsion is produced by the high overload and short circuit overcurrents that need to be interrupted as quickly as possible.
Furthermore, Applicant went on by essentially reiterating previous position that, allegedly, Bau and Waag are not combinable. Applicant states that, allegedly, “the examiner argues that one of ordinary skill in the art would have been motivated to modify Bau with the teachings of Waag. However, Bau seeks to prevent arcing while to the contrary Waag requires arcing. While the office action concedes that Bau "tries to prevent any arcing", it goes on to argue "there are no any measures in Bau to address possible arcing due to electromagnetic repulsion." This is incorrect. As explained above, Bau teaches the use of solder or welding spots to avoid repulsion that may result in arcing. An unwanted opening of the bridge would be the case of an overcurrent due to an electromagnetic repulsion. In case of an overcurrent, the bridge contact would be repulsed from the contact elements. Bau wants to prevent this explicitly. Bau teaches to move the bridge as quickly and as fast as possible away from the contact elements, in order to quench any arcing. One of ordinary skill in the art seeking to improve upon Bau would not therefore turn to a reference that required arcing, such as Waag. According to Waag, it is a prerequisite for the actuation of the switch 2 to have arcing. Without arcing, Waag would never actuate the switching element 2. Thus, arcing is a requirement in the Waag device. Because Bau teaches to materially bond the bridge contact to the contact elements by welding or soldering, such an arcing would never occur in Bau. When Bau is actuated, it is undisputed that the actuator acts on the bridge contact and within the first milliseconds when the bridge is disconnected from the contact ledges an arc would appear. However, this insignificant arc will be quenched automatically due to the pull off force which the actuator applies onto the bridge”.
In response, the Office would like reiterate that the motivation, among other benefits, would be to “effectively and quickly interrupt the short circuit overcurrent, thus greatly enhancing overall safety of the installation and minimizing the arcing, while providing an actuation arrangement that is insensitive to electromagnetic interference and avoids false tripping” (see English translation of record, par. [0009], [0048]-[0051]). Further, the Office directs the Applicant’s attention to the fact that contrary to the Applicant’s position, there is no any alleged disincentive to consider Waag for modifying Bau. Again, the modification of Bau by Waag is done in order to effectively and quickly interrupt high overload and short circuit overcurrents with minimal arcing, thus greatly enhancing overall safety of the installation. While Bau “tries to prevent any arcing”, there are no any measures in Bau to address the high overload and short circuit events. Waag teaches such measures by effectively and quickly interrupting the high overload and short circuit overcurrents with minimal arcing and using the phenomena of the electromagnetic repulsion to generate tripping signal. Therefore, contrary to the Applicant’s position, there would have been a clear motivation for one of the ordinary skill before the effective filing date of the claimed invention to provide the high overload and short circuit overcurrent interruption functionality in Bau’s switch by modifying the switch according to the teachings of Waag. The Office has provided an ample motivation for the modification. The rejection clearly and explicitly states the benefits of the modification as explained above. Further, contrary to the Applicant’s position, Wang does not require arcing per se, but rather using the inherently present initial arcing  for detection of the increased contact resistance during the contact separation, so that depending on the sensed voltage drop a triggering (tripping) signal is generated for the pyrotechnic switch (2) to quickly disconnect the circuit (4) in order to effectively and quickly interrupt the high overload and short circuit overcurrent with minimal arcing, thus enhancing overall safety of the installation (see English translation of record, par. [0009], [0048]-[0051]). The same initial arcing will be inherently present in modified Bau during contact separation under electromagnetic repulsion due to the high overload and short circuit overcurrents. Therefore, one of the ordinary skill will be motivated to use said initial arcing in Bau to implement modification thereof according to the teachings of Wang as explained in the body of the rejection above in order to “effectively and quickly interrupt the high overload and short circuit overcurrents, thus greatly enhancing overall safety of the installation and minimizing the arcing (see English translation of record, par. [0009], [0048]-[0051]), while providing an actuation arrangement that is insensitive to electromagnetic interference and avoids false tripping (see English translation of record, par. [0003], [0005])]). The aforementioned modification would provide additional functionality of interrupting the high overload and short circuit overcurrents by the switch of Bau. Also, replacing the welded or soldered interconnections with just pressure contact connections between the bridge and stationary contacts in Bau would provide benefits of reusability of the switch after tripping, thus greatly reducing operational costs of the device”.
Furthermore, Applicant contends that, allegedly, “the Waag drive does not act on the bridge contact with a force in the direction of the pull-off force. The Waag drive is separate and distinct from the bridge contact and does not act either on the bridge contact nor the fixed contacts”.
It appears that Applicant is misinterpreting the obviousness rejection by Bau as modified by Waag. It is the Bau reference that teaches  the drive that acts on the bridge contact with a force in the direction of the pull-off force. The Waag reference teaches a concept of utilizing of a voltage drop between contacts caused by an increased resistance due to an electromagnetic repulsion, so as depending on the sensed voltage drop, a triggering signal is generated for the drive to be controlled to quickly disconnect the circuit, as explained in the rejection above.
Furthermore, regarding the alleged “impermissible hindsight”, the Office would like to remind Applicant’s that it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure (i.e., as in the instant case), such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). 
In summing-up, the main benefit of the modification is to provide additional protective function (i.e., of the high overload and short circuit overcurrents interruption) for the high voltage switch of Bau (which originally protects only from overtemperature, overpressure and/or voltage deviations), while using phenomena of the electromagnetic repulsion to generate tripping signal.
Furthermore, the Office would like to reiterate that “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. See In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. See In re Bozek, 163 USPQ 545 (CCPA) 1969.  
In this case, the clear and explicit teachings of Waag of measures to quickly interrupt high overload and short circuit overcurrents with minimal arcing and utilize voltage drop due to the electromagnetic repulsion for generating tripping signal, taken as a whole, would have suggested to one of the ordinary skill before the effective filing date of the claimed invention to have modified to Bau as explained in the body of the rejection above. Accordingly, the prima facie case of obviousness has been clearly and correctly presented by the Office.
Furthermore, Applicant contends that, allegedly, “The suggested combination is contrary to the principle of operation of Bau and thus would be avoided by one of ordinary skill in the art. Modifying the Bau teaching with the Waag teaching would require removing the material bond between the bridge and the terminal elements in Bau. Such a modification would violate the principle of operation of Bau. See In re Ratti, 270 F.2d 810, 813 (CCPA 1959) (holding that the proposed modification cannot change the principle of operation of a reference). Given that these material bonds are critically important in Bau to prevent arcing and are part of each and any embodiment of Bau, to remove them would be contrary to the principle of operation taught by Bau. For this reason, the rationale for combining Bau with Waag cannot be sustained”.
Firstly, contrary to the Applicant’s position, there are no teachings whatsoever in Bau that  “that these material bonds are critically important in Bau to prevent arcing”. What Bau teaches is that the solder or welding spots are for the purpose of not “to accidentally open the circuit breaker”. Also, Bau teaches that the quick opening of the switch (i.e., not the “material bonds” as erroneously alleged by Applicant) is critically important for the arc quenching (see rough English machine translation of record: “To extinguish or prevent an arc must be the separation of the bridge of the circuit breaker 4 abruptly carried by the contact elements and the bridge must immediately in a large distance” [sic]).
As explained above, the accidental openings of the switch does not include the opening thereof due to electromagnetic repulsion, since the electromagnetic repulsion is produced by  heavy overload and short circuit overcurrents that need to be interrupted as quickly as possible. Therefore, the opening of the switch to interrupt the high overload and short circuit overcurrents is a desired opening, not the accidental one as erroneously alleged by Applicant.
Secondly, contrary to the Applicant’s position, the combination of Bau and Waag would not change the basic operating principle of the Bau’s high voltage switch. It was held that the teachings of the references are not sufficient to render the claims prima facie obvious if  “suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate (emphasis added).” See In re Ratti, 270 F.2d at 813, 123 USPQ at 352. Further, it was held that “if proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification” (emphasis added). See In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). 
In the instant case, the combination of references would not change the basic operating principle of the Bau’s switch, or would not require substantial reconstruction and redesign of the elements thereof. Indeed, the basic operating principle of the Bau’s switch would remain the same, i.e., interrupting of the overcurrents in a circuit to be protected due to the abnormal condition(s) in said circuit, wherein said abnormal condition(s) are used to generate tripping signal for the switch. Further, modification of the Bau’s switch would not require substantial redesign and reconstruction thereof, since it would simply require a mere elimination of the soldered / welded connection between the bridge and stationary contacts and inclusion of a simple circuitry that would respond to increased voltage drop in the bridge-stationary contacts connections due to the electromagnetic repulsion, so as to generate a tripping signal for the switch. Further, the proposed modification would not render the switch of Bau unsatisfactory for its intended purpose, since it still would serve its original intended purpose of an electrical protection device (i.e. switch).
In view of the above the rejection is hereby maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835